Title: To John Adams from Benjamin Stoddert, 8 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department ca. 8 August 1799

I do myself the honor to enclose a Letter from Doct. Mason F. Coggswell, recommending Doctor Edward Field for the appointment of a Surgeon’s Mate—Also a Letter to Doctor Edwd. Field, covering his Commission, which will require your signature, should you think fit that the appointment should be made—There have been very few appointments from the state of Connecticut, comparatively—This young Gentleman, I presume is a native of that state.—He is wanted for the Congress.
I have the honor to with the / highest respect & esteem, / sir, yr. most obed. hble servant

Ben Stoddert